HARRELL, J.,
concurring and dissenting.
I concur in part and dissent in part. Although I agree with the Majority opinion’s disposition of most of Bar Counsel’s exceptions, I would sustain Bar Counsel’s exceptions to the hearing judge’s determinations that Rand did not violate Maryland Lawyers’ Rules of Professional Conduct (“MLRPC”) 1.1 and 1.5(a). Moreover, unlike the Majority opinion, I would overrule Respondent’s exceptions and sustain the hearing judge’s relevant findings of fact and conclusion of law that Rand violated MLRPC 1.4. Accordingly, I would suspend Rand for 30 days.

*719
MLRPC 1.1 and 1.1

As to the “front pay” claim aspect of the Lieutenants’ grievance, Rand did not represent competently Lunsford when he failed to advise Lunsford (at or about the time he accepted Lunsford’s retainer payment) that Lunsford could not be added to the pending grievance, which became the only vehicle through which Lunsford could have been eligible for such relief. Rand’s pre-retention “advice” that the “clock is running” is too vague to alert a lay person (even a long-time county employee such as Lunsford) about the applicable and specific regulatory limitations period on filing grievances, which had expired at the time Rand accepted Lunsford’s retainer payment. As the hearing judge noted, “[Lunsford, at the time he engaged Rand in May 2006] was not told that it was too late to join the case as a party, that he was precluded from filing a grievance at that point in time, and that the failure of a timely grievance filing prevented an award of back pay.”
The hearing judge evaded this “difficult question,” however, by making the unwarranted supposition (bereft of evidentiary support or reasonable inference from any testimonial or other evidentiary foundation) that “Lunsford may well have wanted to support ‘the cause’ of all the lieutenants . .. even without becoming a party or being eligible for back pay.” Even with that unsupported supposition, the hearing judge concluded nonetheless that Rand’s failure to give Lunsford an informed basis in May 2006 from which to decide whether to pay the retainer to engage Rand violated MLRPC 1.4 (Communication). I conclude that this failure to communicate1 material information also betrayed a lack of competence on the part of Rand.
The Majority opinion expresses the view that “[i]t is clear that Rand explained the consequences of failure to file a *720grievance at the time of the initial meeting.” Op. at 718, 57 A.3d at 1002 (2012). That is wrong patently. Rand did not, and there is no evidence to support that conclusion. As I mentioned earlier, saying that “the clock is running” is not an acceptable substitute for a lawyer’s clear statement regarding the existence or operation of a-finite regulatory limitations period on a potential client’s claims, or the consequences of non-observance.
The Majority opinion plucks from its mooring in Judge Jordan’s explication of his “Conclusions of Law,” in the portion sub-titled “Lunsford’s Hiring of and Representation by [Rand],” analyzing whether Rand violated MLRPC 1.1, 1.3, 1.4, or 8.4(d), his conelusory statement that “it is clear to the court that Lunsford knowingly failed to file a timely grievance on his own behalf and was well aware that he was thereafter precluded from filing one.” Op. at 717 n. 12, 57 A.3d at 1002 n. 12.2 Pivoting on this finding,3 the Majority opinion maintains that this finding “undercuts the notion that Rand did not explain fully to Mr. Lunsford the consequences of not filing a grievance and the need for a timely response.” Id.
First, as to the Majority opinion’s implicit acceptance of the above finding as unimpeachable and beyond appellate scrutiny *721because it was not the subject of a specific exception by Bar Counsel, I note that Bar Counsel excepted to the hearing judge’s parallel and virtually equivalent finding that “Lunsford was a relatively sophisticated client with particular knowledge and experience as a very long-term county employee in grievance matters.” Moreover, bearing in mind that the hearing judge co-mingled, under his heading of “Conclusions of Law” various findings of fact that appear to cut across the analytical currents of not less than four discrete sections of the MLRPC, I am persuaded that Bar Counsel’s clear exceptions to the hearing judge’s conclusions that Rand did not violate MLRPC 1.1 and 1.4 place in play for thoughtful appellate reflection whether the hearing judge’s conclusory finding regarding Lunsford’s “knowing[ ] failure] to file a timely grievance on his own behalf and was well aware that he was thereafter precluded from filing one” was clearly erroneous or, more pointedly, even if accepted as established, has any material bearing on whether Rand violated MLRPC 1.1 and 1.4 in other regards.
Placed back into its context in the hearing judge’s findings of fact and conclusions of law, the statement as to the judge’s view of Lunsford’s supposed pre-retention knowledge of the County grievance process vis á vis his ability to have prosecuted a grievance on his own initiative, one can see that the statement played only a limited role in Judge Jordan’s reasoning that Rand did not violate MLRPC 1.1 or 1.4 solely for failure to remediate (or attempt to remediate), after accepting the representation of Lunsford, Lunsford’s failure to file a timely grievance on his own. As Judge Jordan explained:
Petitioner [the Commission] asserts that Respondent’s [Rand’s] continued representation of Lunsford in the Carroll case without (a) attempting to remediate Lunsford’s failure to file a timely grievance, or (b) terminating his representation of Lunsford and refunding all fees paid by Lunsford constitutes professional misconduct.
Petitioner has not proven by clear and convincing evidence that Respondent acted improperly in failing to attempt remediation of the non-filing of the grievance. First, *722the grievance deadline is an absolute — substantively identical to a statute of limitations. There is no procedure or even discretionary relief available for a late filing. That is, an attempt to “remediate” had no prospect for success. It cannot be an ethical violation to fail to take action that would have been futile. Furthermore, it is clear to the court that Lunsford knowingly failed to file a timely grievance on his own behalf and was well aware that he was thereafter precluded from filing one.
The issue of Respondent’s acceptance of attorney’s fees and expense contribution from Lunsford present a more difficult question. [Footnote omitted.]
What seems clear to me from this portion of the hearing judge’s findings and conclusions is that the portion which the Majority opinion dissects (in its footnote 11) from the body is but a rejection of one of Bar Counsel’s assertions of misconduct, i.e., Rand failed to attempt remediation of Lunsford’s failure to file a self-initiated grievance. Even clearer to me from Judge Jordan’s fuller explication is that there were additional and further grounds advanced from which I conclude that Rand violated MLRPC 1.1 and 1.4. On those other scores, the hearing judge found that
• [Lunsford] was not told [by Rand] that it was then [at the time Lunsford paid Rand the retainer] too late to join the case as a party, that he was precluded from filing a grievance at that point in time, and that the failure of a timely grievance filing prevented an award of back pay.[4]
• Respondent accepted payment from Lunsford when he knew or should have known that Lunsford could no longer become a party to the case, could not overcome the failure to file a timely grievance and, therefore, could not receive an award of back pay....
*723• The problem here is that the record does not show that Lunsford was placed in a position by Rand to make an informed decision on that matter [i.e., whether it was worth engaging Rand by paying the retainer]. Rand should have expressly ... advised Lunsford of his ineligibility to become a party or to obtain back pay before accepting him as a client. There is no indication from the testimony or any documentary exhibits that Rand did so. [Parenthetical omitted; bullets supplied.]
Although Judge Jordan concluded only that these findings supported a violation of MLRPC 1.4 (Communication), a conclusion with which I concur, I conclude also that these findings support a violation of MLRPC 1.1 (Competent Representation). At the least, to borrow the Majority opinion’s use of the verb “undercuts,” op. at 714-15, 717 n. 12, 718, 57 A.3d at 1000, 1001-02 n. 12, 1002, the bulk of Judge Jordan’s findings and conclusions undercut the Majority’s attributed significance to Judge Jordan’s somewhat presumptive and insulated view of Lunsford’s knowledge of and experience with the County’s grievance process.

MLRPC 1.5(a)

It was an unreasonable fee for Rand to accept $900 from Lunsford and thereafter fail to perform any meaningful services that could benefit Lunsford. Lunsford could not be added to the Lieutenants’ grievance and was therefore ineligible to receive any relief as to the “front pay” claim. As to the prospective pay relief granted voluntarily by the County to all affected lieutenants in the County’s employ, and even assuming Rand’s efforts on behalf of the grievants was instrumental in persuading the County to offer that relief, Lunsford would have received that relief regardless of whether he was a client of Rand. Thus, Respondent performed no legally beneficial actions for Lunsford, violating MLRPC 1.5(a) by accepting a fee for doing nothing for that client. See Atty. Griev. Comm’n v. Guida, 391 Md. 33, 891 A.2d 1085 (2006) (facially reasonable initial fee becomes unreasonable when attorney fails to perform meaningful services).
*724Accordingly, for what I perceive to be violations of MLRPC 1.1, 1.4, and 1.5(a), I would suspend Rand for thirty days. Rand was reprimanded earlier in 2012 by the Commission, in an unrelated matter, for a violation of MLRPC 8.4(d). The misconduct leading to the reprimand arose in Rand’s personal bankruptcy filings in which he included unverified and inaccurate information, some of which was in documents offered under penalty of perjury. Of the typical aggravating factors that the Court may consider in settling on an appropriate sanction, see Atty. Griev. Comm’n v. Mininsohn, 380 Md. 536, 575, 846 A.2d 353, 376 (2004), the record in the present case presents: (1) a prior disciplinary offense; (2) multiple offenses; (3) a respondent with substantial experience in the practice of law; and (4) a refusal to acknowledge the wrongful nature of the conduct.5

. With fond memories of the similar memorable phrase ("What we got here is [a] failure to communicate.”) from the mouth of Strother Martin’s character, the Captain, in the movie Cool Hand Lukf. (Warner Brothers/Seven Arts 1967).


. Although the hearing judge included this statement, treated by the Majority opinion as a finding of fact, in his "Conclusions of Law,” I agree with the Majority that the statement appears to be, in reality, a factual finding (but one of a wholly conclusionary or deductive nature and fraught with problems of faulty evidentiary provenance), rather than a conclusion of law. The significance of the distinction lies in the appellate standard of review. Compare Md. Rule 16 — 759(b)(1) (conclusions of law by a hearing judge in attorney disciplinary cases are reviewed de novo by the Court of Appeals, regardless of whether a party files exceptions) with Md. Rulel6-759(b)(2)(A) (if no exceptions are filed to a finding of fact, the Court of Appeals may, but is not required, to treat the finding as established for the purpose of determining sanction).


. I do not accept as established, for purposes of determining the appropriate sanction, see Md. Rule 16-759(b)(2), or any other purpose, this finding. Nor am I compelled to confine my review to only findings that were excepted to expressly. See Md. Rule 16-759(b)(2)(B) ("The Court may confine its review to the findings of fact challenged by the exceptions.” This is a permissive standard.).


. One can read this as being inconsistent internally with the hearing judge’s other statement seized upon by the Majority opinion. Op. at 717 n. 12, 57 A.3d at 1001-02 n. 12.


. As to the latter aggravating factor, I note the following cavalier attitude of Rand towards his client, Lunsford, in response to questions propounded to him at the evidentiary hearing before Judge Jordan:
Q. Did you explain to Mr. Lunsford at any time after May 30 — on or after May 30, 2006, that he would not be able to recover any retroactive award of back pay?
A. I don’t think there was — there was no substantive discussions with Mr. Lunsford. I probably didn’t know that he dropped off his money. It didn’t matter. He got the relief that everybody paid me to get him. He didn’t get retro pay. Too bad. Sorry. Didn’t pay for it.
Q. Did you take note that Mr. Lunsford was not included among the grievants?
A. I may have known and not cared or I may not have focused on it. I don’t know. I don’t have a recollection. There was nothing I could do about it in any case.
(Emphasis added.)